Title: To John Adams from William Lee, 8 July 1780
From: Lee, William
To: Adams, John


     
      Dear Sir
      Bruxelles July 8. 1780
     
     I have been prevented by indisposition, otherwise shou’d have had the honor of writing to you sooner on a subject which appears to affect the honor of America, of Congress, and of its Agents in Europe. The copy of Genl. Clintons letter that was intercepted which you sent here to Mr. Jenings having afterwards appear’d in most of the public papers, there was a formal contradiction of its authenticity first in the Hague Gazette, and inserted in such a manner as to make the World believe that this contradiction came from Sir Joseph Yorke the English Minister. The Leyden Gazette confirm’d in some measure this contradiction in which it was follow’d by the Courier du Bas-Rhin, tho’ it had before given the letter at length as having been originally publish’d by order of Congress; but after the intelligence of the surrender of Chas. Town, this same Gazetter viz the Courier du Bas-Rhin, in No. 51. of June 24. 1780. positively states that letter to have been a Forgery, and concludes in these injurious terms, “donc il vaut mieux se bien defendre et se bien battre que de supposer des lettres qui ne peuvent abuser le public qu’un moment.” You must be sensible of the injury it will bring to America and the cause of Liberty if the World is permited to be impress’d with the Idea that Congress and its Agents are base enough to be guilty of such a mean and pitiful Conduct as to forge and publish the grossest falsehoods, as solid Truths.
     Mr. Dumas who is styled by Doctr. Franklin and Mr. Deane the American Agent at the Hague and who is actually paid with the money of America, has a particular connection with the Editor of the Leyden Gazette and I have reason to beleive has a correspondence with the Bas-Rhin, therefore one wou’d naturally immagine, as it was his Duty, he wou’d have taken some measures to prevent such a censure on America etc. from spreading farther than in the small circle in which the Hague Gazette circulates. The Bas Rhin Gazette as well as that of Berlin is generally looked on as a Prussian Court Gazette being printed in the Capital of the Prussian Dominions on the Rhin, and I have no doubt if the Prussian Minister at Paris was spoken to on the subject a repetition of such conduct would at least be prevented in the Editor of that Gazette.
     As Don Solano has return’d to Cadiz with his Squadron leaving only 4 Ships of the line to convoy the fleet to the W. Indias all my pleasing prospects of Peace from the hopes of the Enemy suffering some capital loss there in this campaign, are totally vanish’d; for on the arrival of Graves and Walsingham, who have been permited to go unmolested, the superiority of the Enemy at Sea will be so decided, that France will be fortunate if she looses no more than those islands she has before taken from the English. Hitherto Rodney has only shown his superiority in the art of boasting which is certainly his Forte.
     The original Force intended to go under Monsr. Ternay having unhappily been diminish’d one half, no effectual offensive operations can be expected from that expedition, and if ’tis true as ’tis reported, that in the Fall, Monsr. Ternay goes to the W. Indias, the progress of the Enemy Northward from So. Carolina may be greater during the fall, winter and spring than most people immagine; when in the course of a campaign or two the 4 Eastern States and France may too late repent, one for supporting and the others for not crushing in the bud the dangerous and alarming designs that began to appear in Philadelphia and Congress 18 Months ago. If it is expected that Monsr. Ternay is to render any effectual service to America, it is most clear to me that he ought to winter in Chesapeak Bay in Virga.; where, with very great ease he may be secure against a very superior force, and prevent any attempt of the enemy for enlarging their quarters Northward from Carolina. If the Court of Versailles shou’d approve of such a plan, orders accordingly cannot be sent out too soon to Monsr. Ternay and if the squadron in the W. Indias is to be reinforced or releiv’d, that shou’d be done with clean and fresh Ships from Europe.
     From this you will perceive that a speedy peace is not in my view. Indeed it is not. I know the Enemy too well; they will not seriously think of Peace (tho’ they will never cease in their attempts to divide and disunite the parties, which I well know they are endeavoring at now) while they have the least glimmering of hope left; unless it is, on the terms of America again submiting to the British Yoke and France relinquishing the Islands she has taken. Such a Peace I presume will never take place; I am sure it cannot, while America continues united.
     It is said that young Mr. Laurens was gone from Carolina to Congress and as Mr. Laurens the elder, has not yet arrived there seems to be too much reason to apprehend his having met with some unhappy accident at Sea.
     
      Adieu.
      W. Lee
     
    